       Case 1:19-cv-01608-JMF Document 188 Filed 06/08/21 Page 1 of 2

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew's Plaza
                                                     New Yo rk, New York 10007


                                                     June 08, 2021
ViaECF

Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Centre Street, Room 2202
New York, New York 10007

Re: The City of Philadelphia, et al. v. Bank ofAmerica Corp, et al., 19-cv-1608 (JMF)

Dear Judge Furman:

         The Antitrust Division and the United States Attorney's Office for the Southern District of
New York (collectively, "the DOJ") submit this letter motion seeking the Court's permission to
file a redacted letter in response to Your Honor's invitation to the DOJ to submit a letter brief
regarding Bank of America' s motion to file a declaration ex parte (the "Lesser declaration") in
connection with a dispute over the scope of discovery in the above-captioned civil matter. The
DOJ' s reply contains law enforcement sensitive information for the reasons described therein.


                                                     Sincerely,



         lllf,   t;-1'                                      Isl
       Rebecca Meiklejohn                            Daniel Tracer
       Eric Hoffmann                                 Assistant United States Attorney
       Trial Attorneys, Antitrust Division           Southern District of New York




                                              Very truly yours,

                                              AUDREY STRAUSS
                                              Acting United States Attorney
      Case 1:19-cv-01608-JMF Document 188 Filed 06/08/21 Page 2 of 2


                                                                            Page 2


                                      by: /s/ Daniel Tracer
                                         [AUSA]
                                         Assistant United States Attorney
                                         (212) 637-2329
                                         Daniel. Tracer@usdoj.gov


cc: All counsel of record (via ECF)
